      Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 1 of 17




 1   John T. Jasnoch (CA 281605)
     SCOTT+SCOTT ATTORNEYS AT LAW LLP
 2   600 W. Broadway, Suite 3300
     San Diego, CA 92101
 3
     Telephone: 619-233-4565
 4   Facsimile: 619-233-0508
     jjasnoch@scott-scott.com
 5
     Counsel for Plaintiff Steven Strezsak and the Proposed Class
 6
     [Additional counsel on signature page]
 7

 8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9                                  OAKLAND DIVISION
10   STEVEN STREZSAK, Individually and on             Case No. _______________
11   Behalf of All Others Similarly Situated,

12                         Plaintiff,
                                                      CLASS ACTION COMPLAINT
13
            v.
14
     ARDELYX INC., MIKE RAAB, and JUSTIN
15   RENZ,
                                                      JURY TRIAL DEMANDED
16                         Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                                         CLASS ACTION COMPLAINT
       Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 2 of 17




 1          Plaintiff Steven Strezsak (“Plaintiff”) makes the following allegations, individually and on

 2   behalf of all other similarly situated, by and through Plaintiff’s counsel, upon information and

 3   belief, except as to those allegations concerning Plaintiff, which are alleged upon personal

 4   knowledge. Plaintiff’s information and belief is based upon, inter alia, counsel’s investigation,

 5   which included, among other things, review and analysis of: (i) regulatory filings made by Ardelyx

 6   Inc. (“Ardelyx” or the “Company”) with the SEC; (ii) press releases and media reports issued by

 7   and disseminated by the Company; and (iii) analyst reports, media reports, and other publicly

 8   disclosed reports and information about the Company.             Plaintiff believes that substantial

 9   evidentiary support will exist for the allegations set forth herein, after a reasonable opportunity for

10   discovery.

11                                     SUMMARY OF THE ACTION

12          1.      Plaintiff brings this federal securities class action under §§10(b) and 20(a) of the

13   Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5 promulgated

14   thereunder, 17 C.F.R. §240.10b-5, on behalf of a class consisting of all persons and entities, other

15   than Defendants and their affiliates, who purchased Ardelyx securities between August 6, 2020

16   and July 19, 2021, inclusive (the “Class Period”), and who were damaged thereby (the “Class”).

17          2.      Ardelyx is a specialized biopharmaceutical company focused on developing first-

18   in-class medicine to improve treatment for people with cardiorenal disease. This includes patients

19   with chronic kidney disease (”CKD”) on dialysis suffering from elevated serum phosphorus, or

20   hyperphosphatemia; and CKD patients and/or heart failure patients with elevated serum potassium,

21   or hyperkalemia.

22          3.      In June 2020, Defendants submitted a New Drug Application (“NDA”) to the U.S.

23   Food and Drug Administration (“FDA”) for Ardelyx’s lead product candidate, tenapanor, a

24   supposedly first-in-class medicine for the control of serum phosphorus in adult patients with CKD

25   on dialysis. According to Ardelyx, tenapanor has “a unique mechanism of action and acts locally

26   in the gut to inhibit the sodium hydrogen exchanger 3, or NHE3,” resulting in the “tightening of

27   the epithelial cell junctions, thereby significantly reducing paracellular uptake of phosphate, the

28
                                                       1
                                           CLASS ACTION COMPLAINT
       Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 3 of 17




 1   primary pathway of phosphate absorption.” If approved, tenapanor “would be the first therapy for

 2   phosphate management that blocks phosphorus absorption at the primary pathway of uptake[,]”

 3   and “could greatly improve patient adherence and compliance with one single pill dosed twice

 4   daily in contrast to current therapies where typically multiple pills are taken before every meal.”

 5   Thus, tenapanor (and its promise) was widely touted by Defendants and, accordingly, extremely

 6   important to the valuation (and future success) of Ardelyx securities.

 7          4.      The FDA accepted Ardelyx’s NDA in September 2020 and set a Prescription Drug

 8   User Fee Act (“PDUFA”) date of April 29, 2021.

 9          5.      The Company repeatedly lauded this development, highlighting the FDA’s

10   acceptance and review of the NDA, supported by so-called “successful” Phase 3 studies, in each

11   subsequently filed quarterly report and in the Company’s 2020 Annual Report (defined below).

12   Even when the FDA requested that the Company provide additional information related to

13   Ardelyx’s clinical data, which caused the PDUFA date to slip by three months, Defendants

14   continued to hype Ardelyx’s “positive” clinical trial results, which, according to them, showed

15   “improvements” over current treatments, supported tenapanor’s “clinical safety and efficacy,” and

16   reinforced its “potential” as a “transformative” treatment. At no point did Defendants state (much

17   less suggest) that there may be fatal issues with the drug, its clinical trial data, or both. Rather,

18   Defendants simply claimed that the FDA’s request was merely because they needed help to “better

19   understand the clinical data in light of tenapanor’s novel mechanism of action as compared to

20   approved therapies.”

21          6.      Defendants’ rosy narrative, however, came to a screeching halt after the market

22   closed on July 19, 2021. At that time, Ardelyx announced that it had received a letter from the

23   FDA, dated July 13, 2021, that said the administration had found deficiencies that precluded

24   discussion around the would-be labeling and post-marketing requirements for tenapanor.

25   Critically, the FDA said it detected issues with both the size and clinical relevance of the drug’s

26   treatment effect.

27

28
                                                      2
                                          CLASS ACTION COMPLAINT
       Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 4 of 17




 1           7.      Immediately, analysts cut their price targets and downgraded the Company’s rating.

 2   Piper Sandler, for example, rated Ardelyx neutral (down from a buy-equivalent rating) and wrote,

 3   “we struggle to see a path forward for Tenapanor.” Raymond James, another analyst, reset the

 4   Company’s price target to $4 from $14 per share.

 5           8.      The Company’s share price likewise plunged, falling $9.71 per share, or nearly

 6   74%, in a single day, to close at $2.01 per share on July 20, 2021, before falling another 4.2% by

 7   market close on July 21, 2021.

 8           9.      Throughout the Class Period, Defendants made materially false and misleading

 9   statements regarding tenapanor and the likelihood that it would be approved by the FDA.

10   Defendants possessed, were in control over, and, as a result, knew (or had reason to know) that the

11   data submitted to support the NDA was insufficient in that it showed a lack of clinical relevance

12   of the drug’s treatment effect, making it foreseeably likely (if not certain) that the FDA would not

13   approve the drug.

14           10.     This lawsuit seeks to recover damages sustained as a result of Defendants’

15   wrongdoing.

16                                        JURISDICTION AND VENUE

17           11.     The claims asserted herein arise under §§10(b) and 20(a) of the Exchange Act, 15

18   U.S.C. §§78j(b) and 78t(a), and SEC Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5.

19           12.     This Court has jurisdiction over the subject matter of this action pursuant to 28

20   U.S.C. §§1331 and §27 of the Exchange Act, 15 U.S.C. §78aa.

21           13.     The Court has jurisdiction over each of the Defendants named herein because each

22   is an individual or a corporation who has sufficient minimum contracts with this District so as to

23   render the exercise of jurisdiction by the District Court permissible under traditional notions of

24   fair play and substantial justice.

25           14.     Venue is proper in this District pursuant to §27 of the Exchange Act, 15 U.S.C.

26   §78aa and 28 U.S.C. §1391(b), as the Company’s headquarters are located within this District.

27

28
                                                      3
                                            CLASS ACTION COMPLAINT
       Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 5 of 17




 1          15.     In connection with the challenged conduct, Defendants, directly or indirectly, used

 2   the means and instrumentalities of interstate commerce, including, but not limited to, the United

 3   States mails, interstate telephone communications, and the facilities of the national securities

 4   markets.

 5                                                 PARTIES

 6          16.     Plaintiff, as set forth in his accompanying certification, acquired and held shares of

 7   Ardelyx common stock at artificially inflated prices during the Class Period, and has been damaged

 8   as a result of the violations of the federal securities law as alleged herein.

 9          17.     Defendant Ardelyx is a specialized biopharmaceutical company, incorporated

10   under the law of the state of Delaware. Ardelyx is co-located in Fremont, California and Waltham,

11   Massachusetts. Its Fremont headquarters is at 34175 Ardenwood Boulevard, Fremont, California

12   94555, and its common stock is listed on the NASDAQ under the ticker symbol “ARDX.”

13          18.     Defendant Mike Raab (“Raab”) was, throughout the Class Period and at all relevant

14   times, President and Chief Executive Officer of the Company, positions he held since March 2009.

15   Defendant Raab also serves as a director on Ardelyx’s Board of Directors (the “Board”).

16          19.     Defendant Justin Renz (“Renz”) was, throughout the Class Period and at all relevant

17   times, Chief Financial Officer of the Company, a position he held since June 2020.

18          20.     Collectively, Defendants Raab and Renz are referred to herein as the “Individual

19   Defendants.”

20          21.     The Individual Defendants, because of their positions at the Company, possessed

21   the power and authority to control the content and form of the Company’s annual reports, quarterly

22   reports, press releases, investor presentations, and other material provided to the SEC, securities

23   analysts, money and portfolio managers and investors, i.e., the market. The Individual Defendants

24   authorized the publication of the documents, presentations, and materials alleged herein to be

25   misleading prior to its issuance and had the ability and opportunity to prevent the issuance of these

26   false statements or to cause them to be corrected. Because of their position with the Company and

27   access to material non-public information available to them but not to the public, the Individual

28
                                                        4
                                           CLASS ACTION COMPLAINT
         Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 6 of 17




 1   Defendants knew that the adverse facts specified herein had not been disclosed to and were being

 2   concealed from the public and that the positive representations being made were false and

 3   misleading. The Individual Defendants are liable for the false statements pleaded herein.

 4                                   SUBSTANTIVE ALLEGATIONS

 5           22.    Ardelyx is a biotechnology company focused on the development of therapies for

 6   cardiorenal disorder. Though Ardelyx’s lead product candidate, tenapanor, has been approved by

 7   the FDA as a treatment for irritable bowel syndrome associated constipation, the Company has not

 8   commercialized it in the United States nor generated any revenue from its sale. Rather, Ardelyx

 9   has focused on advancing another indication for the drug, namely for helping to control serum

10   phosphorus in adult CKD patients on dialysis.

11           23.    In fact, Ardelyx presented tenapanor to the FDA as a new treatment to manage

12   hyperphosphamtemia in CKD patients undergoing dialysis treatment based on a Phase 3 program

13   for the control of serum phosphorus in CKD patients on dialysis. In December 2019, the Company

14   reported (purportedly) statistically significant topline efficacy results from its second monotherapy

15   Phase 3 clinical trial, the PHREEDOM trial, which had followed a “successful” monotherapy

16   Phase 3 clinical trial completed in 2017 that (again, purportedly) achieved statistical significance

17   for the primary endpoint.1

18           24.    Consequently, obtaining regulatory approvals for tenapanor for the control of

19   serum phosphorus in adult CKD patients on dialysis was critical.

20                  MATERIALLY FALSE AND MISLEADING STATEMENTS

21           25.    The Class Period begins on August 6, 2020, when Ardelyx issued a press release
22   announcing that it submitted an NDA to the FDA for the review of tenapanor as a first-in-class
23   therapy to control serum phosphorus in adult patients with CKD on dialysis. According to the
24

25   1
             PHREEDOM was a one-year study with a 26-week open-label treatment period and a 12-
26   week double-blind, placebo-controlled randomized withdrawal period followed by a 14-week
     open-label safety extension period. An active safety control group, for safety analysis only,
27   received sevelamer, open-label, for the entire 52-week study period. Patients completing the
     PHREEDOM trial from both the tenapanor arm and the sevelamer active safety control arm had
28   the option to participate in NORMALIZE, an ongoing open-label 18-month extension study.
                                                   5
                                          CLASS ACTION COMPLAINT
       Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 7 of 17




 1   press release, the filing was supported by three successful Phase 3 studies demonstrating

 2   tenapanor’s ability to reduce phosphate levels. In addition, the release noted that “additional

 3   positive data from the ongoing NORMALIZE Phase 4 study” showed a “58% improvement over

 4   current standard of care.” [Emphasis added.]

 5          26.     Also on August 6, 2020, Ardelyx filed with the SEC its quarterly report on Form

 6   10-Q for the period ending June 30, 2020 (the “2Q20 10-Q”), further touting the apparent benefits

 7   of tenapanor, stating in relevant part:

 8          In June 2020, we announced positive results from a planned interim data analysis
            from our ongoing NORMALIZE Phase 4 study evaluating tenapanor, as
 9          monotherapy or in combination with sevelamer, to achieve serum phosphorus
            levels in the normal range (2.5 – 4.5 mg/dL) in patients with CKD on dialysis. The
10          NORMALIZE extension study allowed patients from our PHREEDOM study to
            continue therapy with tenapanor and enabled those patients in the PHREEDOM
11          safety control arm receiving sevelamer carbonate to transition to tenapanor. The
            data from the planned interim analysis demonstrated that the foundational use
12          of tenapanor as monotherapy or in combination with sevelamer carbonate
            produces a significant phosphorus-lowering effect with a mean serum
13          phosphorous reduction of 2.33 mg/dL, from a mean baseline phosphorus of 7.27
            mg/dL at the beginning of the PHREEDOM trial to a mean of 4.94 mg/dL at the
14          time of this analysis. Of the 171 patients in this interim analysis who completed up
            to 9 months of treatment in this extension study, up to 47.4% achieved a normal
15          serum phosphorus level, and of those, the majority were on tenapanor alone or
            tenapanor with low dose sevelamer of ≤3 sevelamer tablets per day. These data
16          represent a 58% improvement in the rate of patients who achieve a normal serum
            phosphorus level, as compared to current treatment practice data as reported in the
17          April 2020 Dialysis Outcomes Practice Patterns Study (“DOPPS”) Practice
            Monitor.
18                                             *       *        *

19
            Tenapanor, if approved, would be the first therapy for phosphate management that
20          blocks phosphorus absorption at the primary pathway of uptake. It is not a
            phosphate binder. Tenapanor is a novel, potent, small molecule, that has been
21          shown in the phase 3 studies to treat hyperphosphatemia as monotherapy and as
            a dual mechanism approach. Additionally, as such we believe tenapanor could
22          greatly improve patient adherence and compliance with one single pill dosed twice
            daily in contrast to current therapies where typically multiple pills are taken before
23          every meal.
24   [Emphasis added].

25          27.     On November 5, 2020, Ardelyx filed with the SEC on Form 10-Q its third quarter
26   2020 financial results, substantially repeating the same claims made in the Company’s 2Q20 10-
27   Q. Defendants also issued a press release that emphasized certain “business highlights,” including
28
                                                      6
                                           CLASS ACTION COMPLAINT
       Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 8 of 17




 1   that the FDA accepted the NDA submitted by Defendants for tenapanor to control serum

 2   phosphorus in adult patients with CKD on dialysis. Defendants, again, claimed that the filing was

 3   supported by three successful Phase 3 studies demonstrating tenapanor’s ability to reduce

 4   phosphate levels, with Defendant Raab, specifically, touting “clinical data presented at ASN

 5   Kidney Week 2020[, which] support[s] the clinical safety and efficacy of tenapanor and

 6   reinforce[s] its potential to transform the treatment landscape for patients.” [Emphasis added.]

 7          28.     On March 8, 2021, Ardelyx filed with the SEC on Form 10-K its Fourth Quarter

 8   and Full year 2020 Financial Results, which touted the Company’s ability to monetize tenapanor

 9   upon FDA approval. For example, it stated:

10          Tenapanor: A New Approach for The Control of Serum Phosphorus in CKD
            Patients on Dialysis
11
            Our portfolio is led by the development of tenapanor, a first-in-class medicine for
12          the control of serum phosphorus in adult patients with CKD on dialysis. Tenapanor
            for the control of serum phosphorus has a unique mechanism of action and acts
13          locally in the gut to inhibit the sodium hydrogen exchanger 3 (“NHE3”). This
            results in the tightening of the epithelial cell junctions, thereby significantly
14          reducing paracellular uptake of phosphate, the primary pathway of phosphate
            absorption. On September 15, 2020 we announced that the FDA accepted the filing
15          of our NDA for tenapanor for the control of serum phosphorus in adult patients
            with CKD on dialysis. The acceptance of our NDA represents the next critical step
16          toward bringing to market a completely new approach to the management of
            hyperphosphatemia. The FDA has set a PDUFA date of April 29, 2021. We
17          continue to advance commercial preparations for the launch of tenapanor for
            this indication. The NDA is supported by three successful Phase 3 trials involving
18          over 1,000 patients that evaluated the use of tenapanor for the control of serum
            phosphorus in CKD patients on dialysis, with two trials evaluating tenapanor as
19          monotherapy and one trial evaluating tenapanor as part of a dual mechanism
            approach with phosphate binders.
20
                                              *      *       *
21
            In December 2019, we reported statistically significant topline efficacy results
22          from our second monotherapy Phase 3 clinical trial, the PHREEDOM trial, which
            evaluated tenapanor for the control of serum phosphorus in CKD patients on
23          dialysis. The PHREEDOM trial followed a successful monotherapy Phase 3
            clinical trial completed in 2017, the BLOCK trial, which achieved statistical
24          significance for the primary endpoint. The only adverse event reported in these
            Phase 3 trials in greater than 5% of patients was diarrhea, with an incidence rate of
25          52% in the PHREEDOM trial and 39% in the BLOCK trial, with most incidences
            in each trial being mild to moderate in nature. PHREEDOM is a one-year study
26          with a 26-week open-label treatment period and a 12-week double-blind, placebo-
            controlled randomized withdrawal period followed by a 14-week open-label safety
27          extension period. An active safety control group, for safety analysis only, received
            sevelamer, open-label, for the entire 52-week study period. Patients completing the
28          PHREEDOM trial from both the tenapanor arm and the sevelamer active safety
                                                      7
                                         CLASS ACTION COMPLAINT
       Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 9 of 17




 1             control arm had the option to participate in NORMALIZE, an ongoing open-label
               18-month extension study.
 2
               In June 2020, we announced positive results from a planned analysis from our
 3             ongoing NORMALIZE extension study evaluating tenapanor, as monotherapy or
               in combination with sevelamer, to achieve serum phosphorus levels in the normal
 4             range (2.5 – 4.5 mg/dL) in patients with CKD on dialysis. The NORMALIZE
               extension study allowed patients from our PHREEDOM study to continue therapy
 5             with tenapanor and enabled those patients in the PHREEDOM safety control arm
               receiving sevelamer carbonate to transition to tenapanor. The data from the planned
 6             interim analysis demonstrated that the foundational use of tenapanor as
               monotherapy or in combination with sevelamer carbonate produces a significant
 7             phosphorus-lowering effect with a mean serum phosphorous reduction of 2.33
               mg/dL, from a mean baseline phosphorus of 7.27 mg/dL at the beginning of the
 8             PHREEDOM trial to a mean of 4.94 mg/dL at the time of this analysis.

 9   [Emphasis added.]

10             29.    Also on March 8, 2021, Ardelyx issued a press release within which Defendant

11   Raab stated: “[t]he stage is set for an exciting year for Ardelyx in 2021,” since “we are well

12   positioned and well prepared to commercialize tenapanor upon potential FDA approval of the

13   first and only phosphate absorption inhibitor for the control of serum phosphorus.” [Emphasis

14   added.]

15             30.    Then, on April 29, 2021, Ardelyx issued a press release announcing the need to

16   provide additional analyses of its clinical data to the FDA in connection with the FDA’s ongoing

17   review of the Company’s NDA for tenapanor. According to the Company, the FDA requested this

18   information to help it “better understand the clinical data in light of tenapanor’s novel mechanism

19   of action as compared to approved therapies.” Since this information constituted a “major

20   amendment to the NDA,” the PDUFA date was extended three months to July 29, 2021.

21             31.    Defendant Raab offered an optimistic take on the FDA’s request in a May 6, 2021

22   press release announcing the Company’s First Quarter 2021 Financial Results, stating in relevant

23   part:

24             We continue to prepare for the potential approval and launch of tenapanor
               following the recent extension of our PDUFA date to July. We remain confident
25             in the comprehensive data included in our New Drug Application and believe
               tenapanor represents and attractive alternative to currently available therapies to
26             control serum phosphorus in CKD patients on dialysis. To that end, we are
               committed to working with the FDA through the completion of its review of our
27             NDA and look forward to the possibility of making a significant impact in the
               lives of patients.
28
                                                       8
                                            CLASS ACTION COMPLAINT
      Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 10 of 17




 1   [Emphasis added.]

 2           32.     The statements identified above were materially false and misleading and failed to
 3   disclose material facts about tenapanor and the likelihood that it would be approved by the FDA.
 4   Defendants possessed, were in control over, and, as a result, knew (or had reason to know) that the
 5   data submitted to support the NDA was insufficient in that it showed a lack of clinical relevance
 6   of the drug’s treatment effect, making it foreseeably likely (if not certain) that the FDA would not
 7   approve the drug.
 8                                       THE TRUTH EMERGES
 9           33.     Defendants’ upbeat narrative came to a screeching halt after the markets closed on
10   July 19, 2021, when they announced that Ardelyx received a letter from the FDA on July 13, 2021,
11   stating that “the FDA has identified deficiencies that preclude discussion of labeling and post-
12   marketing requirements/commitments.” In particular, the FDA noted that “a key issue is the size
13   of the treatment effect and its clinical relevance.” [Emphasis added.]
14           34.     On this news, the price of Ardelyx’s shares plunged from their July 19, 2021 closing
15   price of $7.70 per share to a July 20, 2021 close of just $2.01 each. This represents a one-day drop
16   of nearly 74%, or hundreds of millions of dollars in lost market capitalization.
17                                    CLASS ACTION ALLEGATIONS
18           35.     Plaintiff repeats and realleges each and every allegation contained above as if fully
19   set forth herein.
20           36.     Plaintiff brings this action as a class action, pursuant to Rules 23(a) and 23(b)(3) of
21   the Federal Rules of Civil Procedure, on behalf of the Class, consisting of all persons and entities
22   that purchased, or otherwise acquired, the common stock of Ardelyx during the Class Period.
23           37.     Excluded from the Class are: (i) Defendants; (ii) present or former executive
24   officers of Ardelyx, members of the Board, and members of their immediate families (as defined
25   in 17 C.F.R. §229.404, Instructions (1)(a)(iii) and (1)(b)(ii)); (iii) any of the foregoing persons’
26   legal representatives, heirs, successors, or assigns; and (iv) any entities in which Defendants have
27   or had a controlling interest, or any affiliate of Ardelyx.
28
                                                       9
                                           CLASS ACTION COMPLAINT
      Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 11 of 17




 1          38.     The members of the Class are so numerous that joinder of all members is

 2   impracticable. Throughout the Class Period, the Company’s common stock was actively traded

 3   on the NASDAQ, a national securities exchange. While the exact number of Class members is

 4   unknown to Plaintiff at this time, and can only be ascertained through appropriate discovery,

 5   Plaintiff believes that there are hundreds or thousands of members in the Class. Millions of

 6   Ardelyx shares were publicly traded during the Class Period on the NASDAQ. Record owners

 7   and other members of the Class may be identified from records maintained by Ardelyx or its

 8   transfer agent and may be notified of the pendency of this action by mail, using a form of notice

 9   similar to that customarily used in securities class actions.

10          39.     Plaintiff’s claims are typical of the claims of Class members, who were all similarly

11   affected by Defendants’ wrongful conduct in violation of the federal securities laws. Further,

12   Plaintiff will fairly and adequately protect the interests of Class members and have retained

13   counsel competent and experienced in class and securities litigation.

14          40.     Common questions of law and fact exist as to all members of the Class and

15   predominate over any questions solely affecting individual members of the Class. Among the

16   questions of law and fact common to the members of the Class are:

17                  (a) whether Defendants violated the Exchange Act;

18                  (b) whether Defendants’ statements to the investing public during the Class Period

19                      omitted and/or misrepresented material facts;

20                  (c) whether Defendants’ statements to the investing public during the Class Period

21                      omitted material facts necessary in order to make the statements made, in light

22                      of the circumstances under which they were made, not misleading;

23                  (d) whether Defendants knew or recklessly disregarded that their statements were

24                      false and misleading;

25                  (e) whether the price of Ardelyx’s common stock was artificially inflated; and

26                  (f) the extent of damage sustained by Class members and the appropriate measure

27                      of damages.

28
                                                      10
                                           CLASS ACTION COMPLAINT
      Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 12 of 17




 1           41.     A class action is superior to all other available methods for the fair and efficient

 2   adjudication of this controversy, since joinder of all members is impracticable. Further, as the

 3   damages suffered by individual Class members may be relatively small, the expense and burden

 4   of individual litigation makes it impossible for Class members to individually redress the wrongs

 5   done to them. There will be no difficulty in the management of this action as a class action.

 6                          For Violations of §10(b) of the Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
 7                                      (Against all Defendants)
 8           42.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 9   set forth herein.

10           43.     This Count is asserted on behalf of all members of the Class against Ardelyx and

11   the Individual Defendants for violations of §10(b) of the Exchange Act, 15 U.S.C. §78(b), and

12   Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5.

13           44.     These Defendants carried out a plan, scheme, and course of conduct which was

14   intended to, and did: (i) deceive the investing public, including Plaintiff and the other Class

15   members, as alleged herein; and (ii) caused Plaintiff and the other members of the Class to

16   purchase Ardelyx securities at artificially inflated prices. In furtherance of this unlawful scheme,

17   plan, and course of conduct, each of these Defendants took the actions set forth herein.

18           45.     During the Class Period, Defendants disseminated or approved the false statements

19   specified herein, among others, which they knew, or deliberately disregarded, were materially

20   misleading in that they contained material misrepresentations and failed to disclose material facts

21   necessary in order to make the statements made, in light of the circumstances under which they

22   were made, not misleading.

23           46.     Defendants: (i) employed devices, schemes, and artifices to defraud; (ii) made

24   untrue statements of material fact and/or omitted to state material facts necessary to make the

25   statements made not misleading; and (iii) engaged in acts, practices, and a course of business that

26   operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

27

28
                                                      11
                                          CLASS ACTION COMPLAINT
      Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 13 of 17




 1   maintain artificially high market prices for Ardelyx securities in violation of §10(b) of the

 2   Exchange Act and Rule 10b-5 promulgated thereunder.

 3          47.     Defendants, individually and in concert, directly and indirectly, by the use and

 4   means of instrumentalities or interstate commerce and/or of the mails, engaged and participated in

 5   a continuous course of conduct to conceal adverse material information about the business and

 6   future prospects of Ardelyx, as specified herein.

 7          48.     Defendants employed devices, schemes, and artifices to defraud while in

 8   possession of material, adverse nonpublic information and engaged in acts, practices, and a course

 9   of conduct, as alleged herein, in an effort to assure investors of Ardelyx’s value and performance

10   and continued substantial growth, which included the making of, or participation in the making of,

11   false statements of material facts and omitting to state material facts necessary in order to make

12   the statements made about Ardelyx and its business operations and future prospects, in the light of

13   the circumstances under which they were made, not misleading, as set forth more particularly

14   herein, and engaged in transactions, practices, and a course of business that operated as a fraud

15   and deceit upon the purchasers of Ardelyx securities.

16          49.     As described above, Defendants acted with scienter throughout the Class Period in

17   that they either had actual knowledge of the misrepresentations and omissions of material facts set

18   forth herein, or acted with reckless disregard for the truth in that they failed to ascertain and to

19   disclose such facts, even though such facts were available to them.          Defendants’ material

20   misrepresentations and/or omissions were done knowingly or recklessly and, for the purpose and

21   effect of concealing the Company’s results and growth prospects, thereby artificially inflating the

22   price of its securities. As demonstrated by Defendants’ omissions and misstatements of the

23   Company’s business strategy, Defendants, if they did not have actual knowledge of the

24   misrepresentations and omissions alleged, were reckless in failing to obtain such knowledge by

25   deliberately refraining from taking those steps necessary to discover whether those statements

26   were false or misleading.

27

28
                                                     12
                                          CLASS ACTION COMPLAINT
      Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 14 of 17




 1           50.     As a result of the dissemination of the materially false and misleading information

 2   and failure to disclose material facts, as set forth above, the market price of Ardelyx securities was

 3   artificially inflated. In ignorance of the fact that market prices of Ardelyx’s securities were

 4   artificially inflated, and relying directly or indirectly on the false and misleading statements made

 5   by Defendants, or upon the integrity of the market in which the securities trade, and/or in the

 6   absence of material adverse information that was known to, or recklessly disregarded by,

 7   Defendants, but not disclosed in public statements by Defendants, Plaintiff and the other members

 8   of the Class acquired Ardelyx securities at artificially high prices and were, or will be, damaged

 9   thereby.

10           51.     At the time of said misrepresentations and omissions, Plaintiff and the other

11   members of the Class were ignorant of their falsity and believed them to be true. Had Plaintiff,

12   the other members of the Class, and the marketplace known the truth regarding the Company’s

13   business, which was not disclosed by Defendants, Plaintiff and the other members of the Class

14   would not have purchased, or otherwise acquired, their Ardelyx securities, or if they had acquired

15   such securities, they would not have done so at the artificially inflated prices that they paid.

16           52.     By virtue of the foregoing, Defendants have violated §10(b) of the Exchange Act

17   and Rule 10b-5 promulgated thereunder.

18           53.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

19   other members of the Class suffered damages in connection with their respective purchases and

20   sales of the Company’s securities.

21           54.     This action was filed within two years of discovery of the fraud and within five

22   years of Plaintiff’s purchase of securities giving rise to the cause of action.

23                             For Violations of §20(a) of the Exchange Act
                                   (Against the Individual Defendants
24

25           55.     Plaintiff repeats and realleges each and every allegation contained above as if fully

26   set forth herein.

27

28
                                                       13
                                           CLASS ACTION COMPLAINT
      Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 15 of 17




 1          56.     The Individual Defendants acted as controlling persons of Ardelyx within the

 2   meaning of §20(a) of the Exchange Act, 15 U.S.C. §78t(a), as alleged herein. By virtue of their

 3   high-level positions, agency, ownership, and contractual rights, and participation in and/or

 4   awareness of the Company’s operations and/or intimate knowledge of the false financial

 5   statements filed by the Company with the SEC and disseminated to the investing public, the

 6   Individual Defendants had the power to influence and control, and did influence and control,

 7   directly or indirectly, the decision-making of the Company, including the content and

 8   dissemination of the various statements that Plaintiff contends are false and misleading. The

 9   Individual Defendants were provided with, or had unlimited access to, copies of the Company’s

10   reports, press releases, public filings, and other statements alleged by Plaintiff to have been

11   misleading prior to, and/or shortly after, these statements were issued and had the ability to prevent

12   the issuance of the statements or to cause the statements to be corrected.

13          57.     In particular, the Individual Defendants had direct and supervisory involvement in

14   the day-to-day operations of the Company and, therefore, are presumed to have had the power to

15   control or influence the particular transactions giving rise to the securities violations, as alleged

16   herein, and exercised the same.

17          58.     As set forth above, Ardelyx and the Individual Defendants each violated §10(b) and

18   Rule 10b-5 promulgated thereunder by their acts and omissions, as alleged in this complaint.

19          59.     By virtue of their positions as controlling persons, the Individual Defendants are

20   liable pursuant to §20(a) of the Exchange Act. As a direct and proximate result of the Individual

21   Defendants’ wrongful conduct, Plaintiff and the other members of the Class have suffered damages

22   in connection with their purchases of the Company’s securities.

23          60.     This action is filed within two years of discovery of the fraud and within five years

24   of Plaintiff’s purchase of securities giving rise to the cause of action.

25                                         PRAYER FOR RELIEF

26          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

27

28
                                                       14
                                           CLASS ACTION COMPLAINT
      Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 16 of 17




 1          A.      Determining that this action is a proper class action pursuant to Rule 23(a) and

 2   23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a

 3   certification of Plaintiff as class representative pursuant to Rule 23 of the Federal Rules of Civil

 4   Procedure and appointment of Plaintiff’s counsel as Lead Counsel;

 5          B.      Awarding compensatory and punitive damages in favor of Plaintiff and the other

 6   Class members against Defendants, jointly and severally, for all damages sustained as a result of

 7   Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

 8   judgment interest thereon;

 9          C.      Awarding Plaintiff and other members of the Class their costs and expenses in this

10   litigation, including reasonable attorneys’ fees and experts’ fees and other costs and disbursements;

11   and

12          D.      Awarding Plaintiff and the other Class members such other relief as this Court may

13   deem just and proper.

14                                   DEMAND FOR TRIAL BY JURY

15          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands trial by jury of all issues that

16   may be so tried.

17   DATED: July 30, 2021                          SCOTT+SCOTT ATTORNEYS AT LAW LLP

18                                                   s/ John T. Jasnoch
                                                   John T. Jasnoch (CA 281605)
19                                                 600 W. Broadway, Suite 3300
                                                   San Diego, CA 92101
20
                                                   Telephone: 619-233-4565
21                                                 Facsimile: 619-233-0508
                                                   jjasnoch@scott-scott.com
22
                                                   SCOTT+SCOTT ATTORNEYS AT LAW LLP
23                                                 Thomas L. Laughlin, IV
                                                   (pro hac vice forthcoming)
24
                                                   Jonathan M. Zimmerman
25                                                 (pro hac vice forthcoming)
                                                   The Helmsley Building
26                                                 230 Park Avenue, 17th Floor
                                                   New York, NY 10169
27                                                 Telephone: 212-233-6444
28
                                                      15
                                          CLASS ACTION COMPLAINT
     Case 4:21-cv-05868-HSG Document 1 Filed 07/30/21 Page 17 of 17




 1                                     Facsimile: 212-233-6334
                                       tlaughlin@scott-scott.com
 2                                     jzimmerman@scott-scott.com
 3                                     Counsel for Plaintiff Steven Strezsak and the
 4                                     Proposed Class

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         16
                                CLASS ACTION COMPLAINT
